Citation Nr: 0740380	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  98-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1311.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1951 to March 1955.  The 
veteran died in November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 12, 
2006, which vacated an August 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an October 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2002, the appellant 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2006 order the Court, by incorporating the 
recommendations of a joint motion for remand, found that VA 
had erroneous interpreted the issue for appellate review as a 
claim for an earlier effective date based upon clear and 
unmistakable error.  It was also noted that VA should ensure 
that the appellant is adequately notified of all duties to 
assist and notify her as to her claim for enhanced DIC 
benefits under the theory of "hypothetical entitlement."  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), also 
held that the VCAA notice requirements applied to all 
elements of a claim.  Therefore, appropriate action should be 
taken to ensure that adequate VCAA notice as to all elements 
of the claim is provided.  

For claims filed prior to January 21, 2000, 38 C.F.R. § 3.22 
(a) provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service 
connected disability.  The Court has held that such 
"hypothetical entitlement" consideration was allowable for 
claims for DIC benefits under 38 U.S.C.A. § 1318 filed prior 
to January 21, 2000.  Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  

The term "hypothetical entitlement" has been interpreted as 
providing for an award of DIC if the evidence in the 
veteran's claims file, or in VA control, prior to his death 
and the law then, or subsequently made retroactively 
applicable, establishes that he would have been entitled to 
receive compensation at a total disability rating for 
service-connected disabilities for a period of 10 years 
immediately preceding death.  See Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It was noted that 38 U.S.C.A. § 1311(a), which 
also has "entitled to receive" language, as interpreted in 
Hix, was virtually identical to 38 U.S.C.A. § 1318, but that 
VA interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

In this case, as the appellant's claim was received by VA in 
March 1996 "hypothetical entitlement" must be considered 
for DIC benefit purposes based upon the evidence of record or 
within VA control at the time of the veteran's death.  The 
Board also notes that the present record indicates the 
veteran's original VA claims file was lost and that efforts 
to locate the file were unsuccessful.  In such cases, there 
is a heightened duty to assist the claimant in developing the 
evidence that might support her claim.  The record also shows 
the veteran was awarded Social Security Administration 
benefits in January 1965, but that there is no indication of 
any effort to obtain any available records associated with 
that claim.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim (to include 
specific reference to 38 U.S.C.A. § 1311 
and 38 C.F.R. § 3.22 for claims filed 
prior to January 21, 2000), (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  The notice is to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination and all 
associated records.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

